Judgment unanimously affirmed. Memorandum: On the record before us, defendant has not sustained his burden of demonstrating "the absence of strategic or other legitimate explanations” for defense counsel’s failure to request a suppression hearing (People v Rivera, 71 NY2d 705, 709). Consequently, we cannot conclude that defendant was denied the effective assistance of counsel (see, People v Rivera, supra). Defendant’s claim that his attorney promised him that he would be sentenced to probation is belied by the record. During the plea colloquy, defendant stated on the record that he understood that, as a condition of the plea, he would be sentenced to an indeterminate term of 1 to 3 years. (Appeal from judgment of Oneida County Court, McLaughlin, J.—attempted criminal possession of controlled substance, fourth degree.) Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.